UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7287


ROBERT MARTIN BARRITT,

                  Plaintiff - Appellant,

             v.

BOB NEY, Ex-Congressman,

                  Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:07-cv-00107-IMK-JES)


Submitted:    October 15, 2009              Decided:   October 22, 2009


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Martin Barritt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Robert    Martin    Barritt     appeals    the   district       court’s

order accepting the recommendation of the magistrate judge and

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915A(b) (2006).         We have reviewed the record and find that

this appeal is frivolous.         Accordingly, we dismiss the appeal

for the reasons stated by the district court.                Barritt v. Ney,

No.   1:07-cv-00107-IMK-JES      (N.D.W.     Va.     June   19,     2009).     We

dispense   with     oral    argument     because     the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       DISMISSED




                                       2